           Case 1:19-cr-00919-KMW Document 20 Filed 02/18/20 Page 1 of 1
                                           U.S. Department of Justice

                                                                  United States Attorney
                                                                  Southern District of New York
                                                                  The Silvio J. Mo llo Building
                                                                  One Saint Andrew 's Pla.=a
                                                                  New York, New York 1000 7



                                                                  February 18, 2            SDC SDi'\'.Y
ByECF                                                                                      DOCUMENT
Honorable Kimba M. Wood                                                                    ELECTRON ICALL y FILED
United States District Judge                                                               DOC#:
Southern District of New York                                                                      -----;---,.---
Daniel Patrick Moynihan U.S. Courthouse                                                    DATE Fl LED:    ~11~/ ~D
500 Pearl Street
New York, NY 10007

         Re:       United States v. Almanzar, 19 Cr. 919 (KMW)
                                                                                              MEMO ENDORSED
Dear Judge Wood:

        The Government writes respectfully in advance of the status conference currently
 scheduled for Wednesday, February 19, 2020, at 2:30 PM.

         Pursuant to the Court's referral, the defendant in this matter pled guilty before United States
 Magistrate Judge Robert W. Lehrburger on February 14, 2020. 1 The Government has conferred
 with defense counsel and, in light of the defendant's plea, the parties respectfully request that the G.n,.V\.\-~.          J
 status conference be adjourned and a sentencing date for the defendant be set.                          \<.t--1\.'N

                                                                      Respectfully submitted,

                                                                      GEOFFREY S. BERMAN
                                                                      United States Attorney
                                                                      Southern District of New York

                                                         By:                       Isl
                                                                      Jarrod L. Schaeffer
                                                                      Assistant United States Attorney
                                                                      Tel. : (212) 637-2270
 cc: James Roth, Esq. (via ECF)

1'vu.. s\tl.hls C..c'<'-.~€...f\c.e... Sc.~e.c\.J\e.~ ""<::>r- Ve..lo(uGJ'6 \C\,2.020 1s cCLVt<.e.ll~6.
'Se..,V'\.k'("\.c.\"'~ 1':) -s.c...Y\.12._~.J\.e.~ ~'(" \.-A G..~-Z..\ 1 2..az..o o--.+ \ \ ·. oo C,....'(V).
                                                                    SO-O~~D. N.Y., N.Y..                      2- I'?'" -   '2,.i)

                                                                  ·. l ~ h\ _wr,d
                                                                  I     KiMSAJ.11WOOD
 1 A transcript of the plea has been ordered and will .be fo~~a. to the Court as soon as it is
 received by the Government.
